UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 16, 2014 mCig, Inc. (Exact name of registrant as specified in its charter) Nevada 27-4439285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bellevue Way NE, Suite 400, Bellevue, Washington 98004 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 425-462-4219 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – Other Events Item 8.01. Other Events. On June 16, 2014, mCig, Inc. issued a press release announcing its new brand ambassador: Brandon Cole Margera AKA “Bam Margera”. Mr. Magera is a world famous skateboarder, stuntman, director, actor, musician, television and radio personality. He has officially joined mCig, Inc. and VitaCig, Inc. as a brand ambassador. As part of this role, Bam Margera will endorse company products for a period of one year. These endorsements will appear online and offline through various media distribution channels. 1 Additional information regarding Mr. Margera is included in the Company's press release dated June 16, 2014, which is furnished as Exhibit 99.1 to this current report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press release dated June 16, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. mCig, Inc. Date: June 16, 2014 By: /s/ Paul Rosenberg Paul Rosenberg Chief Executive Officer 2
